Citation Nr: 0207432	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  96-09 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1980 to March 1985.

In May 1994, the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, denied, among others, 
the veteran's claim for service connection for a 
neuropsychiatric disorder.  He appealed the RO's decision to 
the Board of Veterans' Appeals (Board).  The Board remanded 
this claim to the RO in March 2001 for further development 
and consideration, after denying all of the other claims that 
the veteran had appealed to the Board.  And once the RO 
completed the development requested by the Board concerning 
the claim for a neuropsychiatric disorder, it continued to 
deny this claim as well and returned the case to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The veteran did not experience any psychiatric symptoms 
while on active duty in the military, and there is no medical 
confirmation that his symptoms of depression and anxiety 
within one year after his discharge from service were 
manifestations of a psychosis.

2.  The veteran does not currently have a neuropsychiatric 
disorder as a result of his service in the military-
including burn injuries that he sustained during service to 
his neck, face, and upper extremities, which since have been 
service connected.


CONCLUSION OF LAW

The veteran does not have a neuropsychiatric disorder that 
was incurred in or aggravated during service, or is 
proximately due to or the result of an already service-
connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 1153 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.310 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As alluded to above, the Board remanded the claim for a 
neuropsychiatric disorder to the RO in March 2001 to comply 
with the rather recently enacted Veterans Claims Assistance 
Act of 2000 (the "VCAA").  This change in law occurred on 
November 9, 2000, during the pendency of this appeal.  
Consequently, the veteran is entitled to have his claim 
considered in light of this new law.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991); Dudnick v. Brown, 
10 Vet. App. 79, 80 (1997).  The VCAA eliminated the 
requirement of submitting a well-grounded claim.  The VCAA 
also redefined VA's obligations insofar as notifying the 
veteran of the type of evidence needed to substantiate his 
allegations and complete his application for benefits, and 
assisting him in obtaining evidence that is potentially 
relevant to his case.  Also, when necessary to decide the 
case, VA must obtain a medical opinion.  The VCAA has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A., and 5107 
(West Supp. 2001), and the implementing regulations are found 
at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

In April 2001, as directed by the Board in its remand, the RO 
sent the veteran a letter apprising him of the type of 
evidence needed to substantiate his allegations and thereby 
establish his entitlement to the benefit he is requesting.  
The RO also advised him of what he could do to help in 
deciding his claim-including by identifying and/or 
submitting any additional medical or other evidence, not 
already of record, supporting his allegations.  The RO also 
told him that if he could not obtain the evidence himself, 
then the RO would obtain it for him.  Lastly, the RO informed 
him of where to send the evidence in question and the amount 
of time that he had to do it.  He did not respond to the RO's 
VCAA development letter, however, and that letter along with 
the notice of the rating decision appealed, the Statement of 
the Case (SOC), and the Supplemental Statements of the Case 
(SSOCs) are sufficient to satisfy the requirements of the 
VCAA.  Therefore, the Board can go ahead and issue a decision 
concerning the claim for a neuropsychiatric disorder without 
fear of prejudicing the veteran since he has had ample 
opportunity to take advantage of the benefits provided by the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression, or on an alternative secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  See 38 U.S.C.A. 
§§ 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306, 3.310(a).  The 
U.S. Court of Appeals for Veterans Claims (Court) also has 
held that sections 1110 and 3.310(a) permit service 
connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of an 
already service-connected disability.  In those instances, 
however, compensation is limited to the degree of disability 
(and only that degree) over and above the degree of 
disability existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The governing laws and 
regulations also state that psychoses will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In this case, the veteran did not have any complaints of 
psychiatric symptoms at any time while in service, and a 
psychiatric disorder was not diagnosed at any time while he 
was on active duty in the military.  In fact, in late 
February 1985, just prior to his discharge from the military, 
he was "psychiatrically cleared" to participate in 
administrative action.  His period of service in the military 
ended a very short time later-in March 1985, at which time 
he immediately filed claims for VA compensation benefits.  
But he did not allege or otherwise mention having a 
psychiatric disorder of any sort.  Instead, he only mentioned 
physical limitations that he had as a result of second degree 
burns that he had sustained during service to his face, neck, 
and upper extremities and difficulty with his right eye 
visual acuity.

When subsequently examined by VA in June 1985 in connection 
with his recently filed claims, the veteran said that he had 
been experiencing bad nightmares and that sometimes he did 
things without knowing what he was doing.  In reviewing the 
pertinent medical and military history, however, the VA 
examiner indicated the veteran was a "rather heavy alcohol 
drinker."  And at the conclusion of that evaluation, a 
psychiatric disorder was not clinically diagnosed.

Later that year, in October 1985, the veteran was seen in a 
VA outpatient clinic and requested a psychiatric evaluation.  
He complained of a nervous disorder, so he was referred to 
the Psychiatric Intervention Center (PIC).  He also 
complained of experiencing chronic tension headaches on the 
left side of his head, which he said were not relieved by 
aspirin (ASA) and not related to any prior direct trauma, so 
he was referred to another clinic for a neurological 
evaluation as well.

The neurological referral was essentially unremarkable.  And 
when seen in the PIC concerning his purported nervous 
disorder, the veteran said that he had been experiencing 
intermittent insomnia.  He continued to deny ever having 
sustained any direct trauma to his head, but he said that he 
had experienced periods of unconsciousness due to the burns 
that he had sustained during service.  On objective mental 
status evaluation, he was correctly oriented in all spheres 
(to time, date, place, and person), and he was coherent and 
his memory for both recent and remote events was intact.  He 
also was not wild or homicidal, and his judgment and insight 
were fair.  The only positive clinical finding, other than 
his complaints of insomnia, was a mild degree of anxiety.  
The preliminary diagnosis was a sleep disorder versus 
psychomotor epileptic seizures.  The examining physician 
prescribed medication and referred the veteran for further 
psychological testing and evaluation to determine the 
correct, definitive diagnosis.

The veteran underwent the referral psychological evaluation 
the following month, in November 1985, and that examination 
included a standard battery of tests for diagnostic purposes.  
When questioned about the reason for his referral, the 
veteran said that since his accident in service in which he 
was burned, he had changed completely with regard to 
remembering and doing things.  He said that whenever he heard 
something loud, his blood pressure rose, and that he could 
hardly sleep at night and that his medication was not helping 
to alleviate his symptoms.  He also mentioned that his mother 
suffered from a nervous condition and that she now was sick 
for the awful moments that he had provoked.  During the 
testing session, the examining VA psychologist observed that 
the veteran was calm and cooperative and completed all of the 
required tasks.  In summarizing the results of the tests, the 
examining VA psychologist indicated, among other things, that 
the veteran was insecure, immature, and a dependent person 
who had not developed a clear sense of identity or self-
concept.  He also tended to deny and even suppress negative 
feelings and hostile impulses towards others.  His 
predominant mood, said the VA examiner, was depression.  But 
on the other hand, an intense, free-floating anxiety also was 
elicited.  So based on the results of that mental status 
evaluation, the examining VA psychologist indicated the 
present test had failed to reveal signs of gross 
psychopathology, and the veteran appeared, instead, to have 
been undergoing a moderate to severe emotional disturbance 
characterized by depression and anxiety.  There was no 
medical confirmation, however, that his depression and/or 
anxiety were related to his service in the military-
including the burn injuries that he had sustained which since 
have been service connected.

The veteran later underwent a computerized tomography (CT) 
scan of his head in June 1986, and it too was normal.

Several years later, though, in September 1991, the veteran 
sustained serious trauma to his head in a motor vehicle 
accident (MVA).  The medical records concerning the treatment 
that he received following that unfortunate accident confirm 
that he not only sustained a traumatic brain injury, but also 
residual dementia (impairment of his cognitive functioning), 
brain edema, left-sided partial paralysis (hemiparesis) and 
incoordination.  His injuries required extensive physical 
therapy and other occupational rehabilitation.  In fact, it 
was not until some two years later, when hospitalized at a VA 
medical center (VAMC) in March 1995 for respite care, that 
his doctors finally indicated that he had recovered and was 
asymptomatic.

Although there were objective clinical indications of 
depression and anxiety within the 1-year presumptive period 
following the veteran's discharge from the military, there 
was never any medical indication or confirmation that these 
symptoms were indicative of an underlying psychosis.  As a 
psychosis was not manifested within 1 year after service - 
much less to a compensable degree -- the veteran is not 
entitled to the benefit of the presumptive provisions.  That, 
however, does not end the analysis because service connection 
is still possible if all of the evidence - including that 
pertinent to service -- indicates that he has a 
neuropsychiatric disorder as a result of his service in the 
military or, alternatively, as a result of his already 
service-connected residual burns involving his upper 
extremities, face, and neck.  See 38 C.F.R. § 3.303(d); see 
also Godfrey v. Brown, 7 Vet. App. 398, 406 (1995); Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
medical and other evidence of record, however, simply does 
not indicate that he does.

There is no medical opinion whatsoever currently of record 
indicating the veteran has a neuropsychiatric disorder of any 
sort related to his service in the military many years ago.  
So even acknowledging that he experienced some psychiatric 
symptoms within a short time after service is not sufficient 
to grant his claim because the symptoms have not been 
medically linked to an underlying psychosis during the 1-year 
presumptive period or otherwise medically linked to service 
via other means either, regardless of whether they are 
indicative of an underlying psychosis or, alternatively, a 
neurosis.  Medical evidence of current disability, without 
any accompanying medical evidence linking the current 
disability to military service (as opposed to other unrelated 
factors), cannot form a basis for granting service 
connection.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. . [or an already service-connected condition]").  Also 
found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Since the veteran is a layman, as are the others who have 
spoken out on his behalf such as his representative and 
mother, he does not have the medical training or expertise to 
give a competent opinion on the determinative issue of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also Layno v. Brown, 6 Vet. App. 465 
(1994); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Hasty v. Brown, 13 Vet. 
App. 230 (1999).  So his allegations, as well as those of his 
representative and mother, of a causal relationship between 
his current mental impairment and his service in the 
military, have no probative weight.  Furthermore, since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the appeal 
must be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

The claim for service connection for a neuropsychiatric 
disorder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

